Title: Cash Accounts, April 1772
From: Washington, George
To: 



[April 1772]



Cash


April  3—
To Ditto [cards]
£  5.15.0


9—
To Cash received from Mr Edwd Charlton by his Wife, for Adam Stewarts Bill upon Collin Dunlop Esqr. & Son & Co. of Glasgow Jany 23d 1772 for £200 Sterg @ 20 prCt Excha.
240. 0.0


26—
To Cash receivd from Lund Washington on acct of Corn Sold
58. 3.6



To Ditto Receivd from Thos Bishop for Fish sold
2. 5.6



To Ditto receivd of the Treasury pr Colo. [Burwell] Bassett
36. 9.3


28—
To Ditto recd for Fish
1.12.0


Contra


1—
By Cards
6.10.0



By Club two Nights at Mrs Campbells
0.10.0



By Postage of Letter
0. 1.0


2—
By Cards
5. 0.0



By Club
0. 7.6


3—
By Mrs [Jane Hunter] Charltons Acct against Miss Custis
1. 7.6



By Miss Davenports Acct agt Do
2.15.3


5—
By Charity
1. 0.0


6—
By Mr [William] Rind for the Revd Mr [Jonathan] Boucher
0. 5.0



By Ditto for Colo. [George] Mason
0. 3.0



By Messrs Purdie & Dixon for Mr Bouchr
2. 6.0



By Mr Baker Surgn Dentist
4. 0.0




By a Concert Ticket
0. 6.0



By Club at Mrs Campbells
0. 5.0



By Cards
6. 5.0



By Doctr [William] Pasteurs Acct against Mr Custis
14.11.0



By Ditto against self
0. 8.6



By Mr [William] Prentis’s Acct agt Mr Custis
0.16.4



By Purdie & Dixon advertg Meetg Ohio Co.
0. 3.0


7—
By Cards
1. 5.0



By Club at Mrs Campbells
0. 2.0


8—
B[y] Dinners & Clubs thereat, at Mrs. Campbells during my Stay in Willmsburg
7. 7.6



By Mrs Charlton’s acct against Miss Custis
0.16.3



By Ditto for Mrs Washington
0.16.0



By Ditto for my Board there since the 1st of March
11. 0.0


9—
By Sundry Play Tickets for myself & others whilst in Town
5.12.6



By Servants at different times
1. 2.0



By Expences at Southalls during my own & Servants Stay there
2.12.6



By Smith Shoeing my Horses
0. 5.0



By Colo. [Edmund] Pendleton for, & on acct of Jno. West
2.10.0



By Charity
0. 6.0


10—
By Servants
0. 8.6



By Ferriage at Ruffins
0. 3.0



By Expences at Todds bridge
0. 4.7


11—
By Ditto at Hubbards
0. 6.8



By Cards



12—
By Cash left with my Mother, to be given to my Bror Charles, to buy Corn for the upper Quarter on Rappk E: Jones’s
8. 0.0



By ferriages at Hunters
0. 1.6



By Expences at Dumfries
0. 5.4



By Thos Bishops Expens. to Mr Custis
0. 6.7


17—
By Cash receivd for Fish
1. 4.0



By Dominicus Havenor [Gubner]
3. 0.0


20—
By John Alton
17. 0.0



By Christopher Shade
2. 0.0




By Club at Arrells
0. 6.3



By Doctr [William] Savage on Acct of Bryan Fairfax
150. 0.0


27—
By Thomas Williams
8. 0.0



By the Trustees of Colo. Bernd Moore pr Colo. [Burwell] Bassett
100. 0.0


30—
By Captn [John] Posey
2.10.0



By Cash given away
0. 3.9



By Sundries paid on acct of Colo. [Thomas] Colvils Este in order to obtain an Act of the Maryland Assembly, to empower his Exrs to make Deeds for the Maryland Tract of Land viz. To Edwd Tilghman Esqr. Speaker £6.0.0 (Md Cy) Upton Scott Clerk Upr Ho. 3. Jno. Duckett Clk lowr Ho. 3. [Total] 12. deduct 25 prCt 3.
9. 0.0


